Citation Nr: 0506673	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from June 1985 until June 
1989.  

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for a low back condition.  
The February 2003 rating decision denied the veteran's claim.  
The veteran disagreed with the February 2003 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2004.


FINDING OF FACT

The medical evidence of record does not indicate that the 
veteran's current low back condition is related to back pain 
in service.  


CONCLUSION OF LAW

A lower back disability is not etiologically related to the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  Essentially, she contends that her current 
low back condition is related to lower back pain noted during 
service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A VCAA notice letter was sent to the veteran by the RO in 
November 2002.  In her March 2003 notice of disagreement 
(NOD) , the veteran asserted that she did not receive the 
November 2002 VCAA letter.  

A review of the file shows that the veteran gave an address 
in Chesterfield, Michigan in her claim for service connection 
dated November 14, 2002.  That address was used by the RO in 
the November 27, 2002 VCAA letter, and in the March 4, 2003 
letter which notified her of the denial of her claim.  There 
is no indication that either letter was returned as 
undeliverable.  In her March 10, 2003 NOD, the veteran 
provided a different address, in Clinton Twp., Michigan.  
Although the veteran was obviously in receipt of the March 4, 
2003 letter, she claimed that she had not received the 
November 27, 2002 duty to assist letter.     

With respect to the contentions of the veteran, the 
presumption of administrative regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

It is clear from the veteran's NOD, and the subsequent 
substantive appeal, that she moved without notifying VA of 
her address change.  However, the veteran clearly received 
the March 4, 2003 letter from the RO, which had been sent to 
the same address of record as the November 2002 VCAA letter.  
On this point, the Board observes that the Court has held 
that mailing of correspondence by VA to a claimant's last 
known address means that correspondence was correctly 
addressed, stamped with the proper postage and delivered 
directly into the custody of the U. S. Postal Service.  See 
Davis v. Brown, 7 Vet. App. 298 (1994).  

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown (Charles), 8 
Vet. App. 169, 175 (1995), and that the burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the appellant]," 
see Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, 
there is nothing to suggest that the RO's VCAA letter of 
November 2002 was not sent in the regular and ordinary manner 
that correspondence is delivered into the custody of the 
United States Postal Service and mailed to the addressee.  
Further, the letter was not returned as undeliverable.

In addition, and crucially, a copy of the letter was provided 
to the veteran's representative.  It is clear from the 
veteran's own statement that she had constructive, if not 
actual, notice of the VCAA letter.  In addition, she did not 
ask for the letter to be re-mailed, which indicates that she 
was aware of the contents of the letter.

In short, bare assertions of non-receipt of United States 
mail without supporting evidence are insufficient to rebut 
the presumption of administrative regularity.  To the extent 
that veteran is challenging VA to "prove" that she did not 
receive the letter at issue, as a matter of law it is the 
veteran who must rebut the presumption of regularity.  See 
Ashley and Mindenhall, both supra.  The veteran has not done 
so.  Therefore, she is presumed to have received the VCAA 
letter.  

The Board notes that the veteran's representative argued in 
his January 2005 Informal Hearing Presentation that the Board 
must remand this matter in order to comply with VAOGCPREC 1-
04.  VAOGCPREC 1-04 requires that upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must 
provide and which portion VA will attempt to obtain for the 
claimant.  As discussed in greater detail above, such notice 
was provided to the veteran, and to her representative.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 SOC, September 2003 SSOC and 
January 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on her claim, and of 
the particular deficiencies in the evidence with respect to 
her claim.  

More significantly, the letter which was sent to the veteran 
in November 2002 which was specifically intended to address 
the requirements of the VCAA.  
The November 2002 letter from the RO explained in detail the 
evidence needed to substantiate a claim for service 
connection.  Crucially, the November 2002 letter specifically 
notified the veteran that evidence of in-service disease or 
injury, a current disability, and medical nexus between the 
two would be required for the service connection claims to be 
successful.  Further, this letter also advised the veteran of 
the evidence it was attempting to obtain on her behalf, 
specifically advising her that her service medical records 
had been obtained, that VAMC records had been requested and 
also advising the veteran that the RO required a signed 
release from her in order to obtain any identified private 
treatment records.  Therefore, the November 2002 letter, 
along with the February 2003 rating decision, not only 
notified the veteran of the evidence already of record, but 
also notified her specifically of the additional evidence 
that was needed in this case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2002 VCAA letter, the veteran was informed that VA 
had obtained her service medical records and that VA would 
also "make reasonable efforts" to get " . . . medical 
records, employment records, or records from other Federal 
agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its November 2002 letter that 
she was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them".  The veteran was also informed that 
she was responsible to sign a release to give VA the 
authority to request documents.  Additionally, she was 
specifically informed that a separate authorization must be 
completed for each doctor or hospital where he had received 
treatment for any claimed condition.

The November 2002 letter from the RO to the veteran 
specifically notified her that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions she was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [November 2002 letter, 
pages 1, 2.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2002 letter advised the 
veteran to tell VA "about any additional information or 
evidence" that would support the claim so that VA could 
attempt to obtain the information.  Further, the letter 
advised the veteran that she could expedite her claim by 
submitting any private medical records or medical or lay 
evidence of her back disability directly to VA.  Thus, the 
November 2002 letter made it clear that the veteran was to 
inform VA of any evidence which was pertinent to her claim.  
The Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that the November 2002 letter expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in February 2003, prior to the 
expiration of the one-year period following the November 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

Additionally, the February 2003 original unfavorable 
adjudication by the Agency of Original Jurisdiction (RO) 
occurred after the provision of appropriate VCAA notice in 
the form of the November 2002 letter.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate the 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private medical records and VA medical records.  All 
medical records identified by the veteran were obtained.  The 
veteran was also accorded a general VA Compensation and 
Pension (C&P) examination in February 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  The veteran has been advised of 
her options for hearings and presenting sworn testimony.  
Although the veteran initially requested a RO hearing, she 
subsequently cancelled the hearing in April 2003.  She did 
not request that the hearing be rescheduled.  In her February 
2004 appeal, the veteran indicated that she did not want a 
hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Factual Background

The veteran served on active duty from June 1985 until June 
1989.  The veteran's service medical records have been 
obtained and associated with the claims folder.  

Treatment records from May 1986 indicate that the veteran 
reported that she had "popped" her back and that the next 
day she collapsed in pain while lifting heavy materials.  
Lumbosacral strain was diagnosed.  Treatment records dated 
July 17, 1986 indicate that the veteran reported low back 
pain, which she attributed to the stress of carrying heavy 
bags incident to duty.  Spasm in the L5 region was noted.  
Follow-up treatment was undertaken on July 21, 1986.  At that 
time some improvement was noted.  No additional follow up was 
ordered.

A January 1989 treatment record documents the veteran's 
complaint of low back pain following a motor vehicle 
accident.  X-rays of her back were negative for any finding 
of damage.  

During the veteran's May 1989 separation examination, her 
spine was determined to be normal.  Further, although the 
veteran reported her current pregnancy, she did not report 
any back problems.  The veteran's use of a back brace was 
noted, along with a physician's note that the veteran had no 
current disability of the lower back.  

A November 1990 Reserve annual screening certificate did not 
include any mention of low back pain or other back 
disability.  

The veteran has submitted records of treatment by a 
chiropractor for the periods from September 1994 until 
September 1997 and from August 1999 through May 2002.  Those 
records document the veteran's reports of low back pain.  
Records from a private family practice clinic from August 
1999 also document the veteran's complaints of low back pain.  

In February 2003, the veteran was provided with a VA 
examination.  At that time, the examiner, S.M., M.D., 
diagnosed history of injury to the lower back with subjective 
complaints of pain.  The examiner noted the veteran's reports 
of occasional use of a back brace and incidents of pain since 
service.  On physical examination, no spasm, scoliosis or 
neurological deficit was noted.  The veteran's x-rays and 
range of motion were both within normal limits.  Dr. M. noted 
that the veteran's weight was 285 pounds.  The examiner 
concluded that based upon the review of the service medical 
records, the veteran's current complaints were not related to 
her military service.  

VA outpatient treatment records have been obtained.  In March 
2003, the veteran complained of chronic back pain: 
"[patient] states chronic back pain service related."  

A June 2003 treatment note from the veteran's treating 
physician, Dr. P.H., indicates a diagnosis of back pain.  The 
veteran was advised to take exercise and weight loss to 
decrease back pain.  

Also of record is a June 2003 radiology report which revealed 
mild scoliosis of the lumbar pine, convex to the right, as 
well as mild degenerative changes from L-3 to S-1.  

Analysis

The veteran seeks service connection for a low back 
condition.  Essentially, she contends that she has a current 
disability of her low back which is attributable to the 1986 
in-service reports of low back pain and lumbosacral strain.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

With respect to Hickson element (1), current disability, the 
medical evidence of record includes the June 2003 radiology 
report, which documents degenerative changes of the lumbar 
spine.   

With respect to element (2), in-service incurrence of disease 
or injury, it is undisputed that the veteran complained of 
and was treated for low back pain during service.  
Accordingly, element (2) has been satisfied.  However, 
because arthritis was initially diagnoses over a decade after 
the veteran left naval service, the presumptive provisions 
found in 38 C.F.R. § 3.309(a) are not for application.

With respect to element (3), medical nexus, in February 2003, 
the VA examiner was asked to provide a nexus opinion 
concerning the veteran's back disability, if any, and 
treatment of low back pain during service.  Dr. M. concluded 
that the current low back pain complaints were not related to 
those noted in service.  Dr. M. noted the veteran's obesity 
(285 pounds).  There is no competent medical opinion to the 
contrary.  The June 2003 VA outpatient treatment record, in 
which the veteran is advised to lose weight to decrease her 
back pain, is also suggestive of a relationship between the 
back disability and obesity.
 
To the extent that the veteran herself is attempting to 
ascribe her current back disability to her naval service, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 
    
Similarly, recent medical records in which the veteran's 
contentions are replicated, as in the March 2003 comment, 
"[patient] states chronic back pain service related"
Do not constitute competent medical nexus evidence.  See 
LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

If no chronic disability was diagnosed in service, a claim 
can still be substantiated if continuity of symptomatology is 
demonstrated after service.  See 38 C.F.R. § 3.303(b) and 
Savage v. Gober, 10 Vet. App. 488 (1997).  However, in this 
case, the onset of post-service low back symptoms is, at the 
earliest, in September 1994, approximately five years after 
service.  The Board notes in this connection that the veteran 
voiced no complaints in connection with the Reserve 
evaluation in November 1990.   Moreover, in Voerth v. West, 
13 Vet. App. 117 (1999), the Court stated that it clearly 
held in Savage that the continuity of symptomatology 
provisions of section 3.303 do not relieve a claimant of the 
burden of providing a medical nexus.  As discussed above, 
such medical nexus evidence is lacking in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current left foot disability 
to service.  Hickson element (3) has also not been satisfied, 
and the veteran's claim fails on that basis.  

In summary, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


